REVISED OCTOBER 9, 2000
                              UNITED STATES COURT OF APPEALS
                                       FIFTH CIRCUIT
                                        ____________
                                         No. 97-41274
                                        ____________

                 SIERRA CLUB; WILDERNESS SOCIETY; TEXAS COMMITTEE
                 ON NATURAL RESOURCES,

                                                     Plaintiffs - Appellees,

                 versus

                 R. MAX PETERSON; ET AL,

                                                     Defendants,

                 DANIEL GLICKMAN, In his official capacity as the Secretary of the
                 Department of Agriculture; ELIZABETH ESTILL, In her official
                 capacity as the Regional Forester, US Forest Service, Region 8;
                 MICHAEL DOMBECK, In his official capacity as Chief, US Forest
                 Service; RONALD RAUM, In his official capacity as the Forest
                 Supervisor, National Forests and Grasslands in Texas,

                                                     Defendants - Appellants,

                 TEXAS FORESTRY ASSOCIATION; SOUTHERN TIMBER
                 PURCHASERS COUNCIL,

                                                     Intervenor - Defendants - Appellants.

                               Appeal from the United States District Court
                                    For the Eastern District of Texas
                                          September 20, 2000

Before POLITZ, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE,
EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, and DENNIS, Circuit Judges.*

EMILIO M. GARZA, Circuit Judge:


        *
                 Judges Jolly, Higginbotham, Davis, Jones, Smith, Barksdale, and DeMoss concur in the majority
opinion. Judge Higginbotham files a separate concurrence. Judges Politz, Wiener, Benavides, and Dennis concur in
Judge Stewart’s dissent. Chief Judge King did not participate in this decision. Judge Parker is recused and did not
participate.
        The single issue before us is whether the plaintiffs in this case—the Sierra Club, the Texas

Committee on Natural Resources (“TCONR”), and the Wilderness Society (collectively, the

“environmental groups”)—limited their challenge to identifiable final agency actions of the United

States Forest Service. See 5 U.S.C. § 704. Because we conclude that they did not, and that the

district court therefore exceeded its jurisdiction in hearing their challenge, we vacate and remand.

                                                         I

                                                        A

        The Forest Service’s regulation of the National Forest system is governed by the National

Forest Management Act of 1976 (“NFMA”).1 See 16 U.S.C. § 1600, et seq.2 Among other things,

the NFMA requires the Forest Service to prepare a land and resource management plan (“LRMP”)

for each unit of the National Forest System. See 16 U.S.C. § 1604(a). LRMPs govern use of the

individual forests, and they must fulfill the Forest Service’s mandate to “provide for multiple use and

sustained yield . . . includ[ing] coordination of outdoor recreation, range, timber, watershed, wildlife

and fish, and wilderness.” Id. at § 1604(e)(1);3 see also Ohio Forestry Ass’n, Inc. v. Sierra Club, 523
U.S. 726, 729, 118 S. Ct. 1665, 140 L. Ed. 2d 921 (1998) (citing 16 U.S.C. § 1604(g) and 36 C.F.R.

§ 219.1(a) and stating that LRMPs must further both commercial and environmental goals); Sierra



        1
                   The NFMA directed the Forest Service to adopt implementing regulations. See 16 U.S.C. § 1604(g).
These regulations, see 36 C.F.R. § 219.1, et seq., and the NFMA, both of which were at issue in the trial below, are
collectively referred to herein as “NFMA.”
        2
                 The Department of Agriculture is statutorily charged with administration of the National Forest
System. See 8 U.S.C. § 1604(a). The Department has in turn delegated this responsibility to the Forest Service.
See 36 C.F.R. § 200.3(b)(2).

        3
                The NFMA operates in conjunction with the National Environmental Policy Act (“NEPA”), see 16
U.S.C. § 1604(g)(1) (making the NEPA applicable to the NFMA), requiring the Forest Service to prepare an
environmental impact statement (“EIS”) whenever it issues an LRMP, see 36 C.F.R. 219.10(b).

                                                        -2-
Club v. Robertson, 28 F.3d 753, 755 (8th Cir. 1994) (“[A]n LRMP is, in essence, a programmatic

statement of intent that establishes basic guidelines and sets forth the planning elements that will be

employed by the Forest Service in future site-specific decisions.”).

         Preparation of an LRMP is the first step in timber harvesting. The second step occurs when

the Forest Service authorizes harvesting in a specific location by selecting a timber sale area,

preparing an environmental assessment (“EA”), allowing public comment, and awarding a timber

harvesting contract to the highest bidder. See 36 C.F.R. 223.1, et seq. The Forest Service can do

this “only after analyzing timber management alternatives and the sale’s particular environmental

consequences,” Sierra Club v. Espy, 38 F.3d 792, 795 (5th Cir. 1994), and after determining that the

decision to sell in a given area is consistent with the LRMP, 16 U.S.C. § 1604(i); 36 C.F.R. §§

219.10(e), 223.30.

                                                          B

         The focus of this case has changed several times since the environmental groups initiated it

in 1985. The single constant has been their disagreement with the Forest Service’s administration of

the Texas National Forests.4

         The current incarnation of this litigation involves the environmental groups’ objections to

“even-aged timber management” in the Texas forests. Even-aged management encompasses timber

harvesting techniques which involve cutting all or almost all of the trees in the same stand at the same

time.5 This results “in the creation of stands in which trees of essentially the same age grow

         4
                 These forests—the Sam Houston, the Davy Crockett, the Angelina, and the Sabine—cover 639,000
acres in Texas. Each forest is divided into “compartments,” which are in turn divided into “stands.”

         5
                   Even-aged management methods include clearcutting (where all the trees in a stand are cut at once),
seed tree cutting (where a few trees per stand are temporarily left uncut to reseed the stand), and shelterwood cutting,
(where twice as many trees are left in a stand as under the seed tree cutting method). See Sierra Club v. Espy, 38 F.3d

                                                          -3-
together.” 36 C.F.R. § 219.3. The NFMA allows even-aged management if the Forest Service

determines that such techniques are “appropriate” (or, in the case of clearcutting, that it is the

“optimum method”) for complying with the non-commercial goals of the LRMP. See 16 U.S.C. §

1604(g)(3)(F)(i); see also Espy, 38 F.3d at 800 (noting that “[t]he regulations implementing NFMA

provide a minimum level of protection” of non-timber-harvesting interests).

        In 1987, the Forest Service developed an LRMP and an accompanying EIS for the Texas

forests which used even-aged management as the primary means of timber harvesting. After the

environmental groups administratively challenged this LRMP, the Chief of the Forest Service

remanded it for revision in 1989. In the interim, the Chief adopted a temporary scheme for managing

the Texas forests, allowing the Forest Service to make decisions regarding the choice of timber

management techniques at the site-specific level, and allowing even-aged management at specific sites

if such management generally complied with the 1987 Plan.

        This portion of the litigation has involved the environmental groups’ attempts since then to

halt the use of even-aged management in the Texas forests. The broad scope of their challenge has

remained constant: while they have identified specific Forest Service acts which they allege violate

the NFMA, they have consistently challenged the Forest Service’s entire program of allowing timber

harvesting in the Texas forests.

        The environmental groups filed their Fourth Amended Complaint in 1992. This complaint

raised “four major claims,” 4th Am. Compl. at 1, including the even-aged management claim at issue




792, 795 (5th Cir. 1994) (“Even under the least intrusive even-aged management technique, shelterwood cutting, only
about sixteen trees per acre remain after a cut.”). Even-aged management contrasts with uneven-aged management
(also called selection management), which involves selective cutting and which therefore results in differently-aged
trees in the same stand. See id. at 796.

                                                        -4-
here. The environmental groups cited twelve allegedly ripe and allegedly improper timber sales in

support of this claim, but they made clear that these sales were examples of the larger even-aged

management techniques they were challenging rather than the extent of their challenge.6 Accordingly,

the complaint requested broad injunctive relief blocking further timber sales or even-aged

management in the “national forests in Texas.” Id. at 34-35.

         In 1993, the district court granted a preliminary injunction against “further even-aged

logging.” Sierra Club v. Espy, 822 F. Supp. 356, 370 (E.D. Tex. 1993). We reversed. See Espy,
38 F.3d at 803. As an initial matter, recognizing the overbreadth of the injunction, we limited it to

the “nine pending timber sales” which the court properly had before it. See id. at 798 (“The district

court’s order appears to enjoin the Forest Service’s entire even-aged management agenda; however

it is clear that the court had before it only the nine pending timber sales. TCONR concedes that the

injunction, properly read, applies only to the nine sales”). We then vacated and remanded, holding

that the injunction was based on the district court’s mistaken view that, under the NFMA, even-aged


         6
                    The complaint continually discusses general Forest Service practices. See id. at 19 (“The LRMP
provides, among other items, for even-age management of 100% of the ‘suitable lands’, which is new Forest Service
terminology for available commercial timber, in the four national forests in Texas, 60% to be harvested by clearcutting,
and 40% by seed-tree and shelterwood methods, at end of rotation. The Defendants are engaged in selling national
forest sawlogs to private loggers under a ratio almost that high, and in many other practices of even-age management,
including site preparation of virtually all stands after such harvesting.”) (numbering omitted); id. at 20 (“[T]he
Supervisor has issued, executed, and implemented numerous site-specific decisions, environmental assessments (EA’s),
sale prospecti, solicitations for quotation, and other processes . . . . They total tens of thousands of acres, devastating
vast segments of the forests.”); id. (“The LRMP, the ongoing course of conduct, the site-specific EA’s and decisions,
and the scheduled sales and contracts aforesaid are in violation of the following sections of NFMA in each of the
following ways . . . .”). It then addresses “New Sales” by stating that “Defendants continue to render and to implement
decisions to conduct predominant even-age logging practices.” Id. at 23-24; see also id. at 23 (“Defendants have
unduly prolonged their unlawful practice of predominant clearcutting, seed-tree cutting, shelterwood cutting,
denudation by site preparation, and monoculture planting far beyond the first estimate for a final decision on TCONR’s
objection.”). It references “Exhibit A [which] is a list of some of these sales,” id. at 24, but it makes clear that the even-
aged management claim extends beyond these sales: “Altogether, these sales, plus other even-age practices such as
site preparation, single-species planting, hardwood suppression, and salvage logging, amount to an average of at least
2.3% of the available commercial timberland in the four national forests. . . . At this rate, Defendants will eliminate
all native biodiversity from these timberlands in less than 16 years, unless this Court restrains such operations,” id.
at 24-25.

                                                             -5-
management techniques “could only be used in exceptional circumstances.” Id. at 798-803.

         On remand, the environmental groups asked the district court for a trial on their even-aged

management claim. Their trial request focused on their argument that the Forest Service’s “on-the-

ground” use of even-aged management violated the NFMA. The request was as broad in scope as

the Fourth Amended Complaint. See Trial Req. at 3 (“Since virtually every even-age logging

operation in the national forests in Texas involved failure to protect . . . resources . . ., such

operations run into the thousands, generally with similar harmful results.”). It identified “instances

[ranging from the 1970s to 1995] of places and times where Defendants have failed and are failing

to carry out protection of diversity and the congressionally designated resources,” id. at 3-4; see

also id. at Appendix I at 5, 14 (same), and it asked the court to conduct a trial “before Defendants

advertise any even-age sales,” id. at 18.7

         The environmental groups next filed a “Supplemental Complaint,” which re-enumerated their

charges that the Forest Service was violating the NFMA. Although the Supplemental Complaint

identified “18 [scheduled] even-age cutting decisions,” it again generally challenged the Forest

Service’s allowance of even-aged management, noting that several of the violations had been ongoing

“[e]ver since the [1976] enactment of NFMA.” Supplemental Compl. at 1, 4, 6. It again contained

a request for a broad injunction against even-aged management practices.


         7
                    The breadth of the environmental groups’ challenge was apparent throughout their trial request. For
example, they stated that the Forest Service failed to protect wildlife, recreation, aesthetics, and diversity “[i]n virtually
all even-age operations.” Id. at 7. They noted that “[s]everal of Defendants’ damaging practices, forest-wide, were
not necessary even for even-age logging.” Id. at 10 (emphasis added). They stated that “Defendants have failed to
make any selection management timber sales for 19 years after enactment of NFMA.” Id. at 11. They then asked for
a remedy “[b]anning even-age logging until the defendants comply with NFMA.” Id. at 18. Finally, they identified
“Specific Examples of Failure to Carry Out Protection” which extended from the 1970s to 1995. Id., Appendix I at
2, Appendix II at 1; see also id., Appendix I at 1 (“In these appendices, Plaintiffs provide instances of Defendants’
failure to protect congressionally protected resources to indicate what is happening throughout the four national forests
in Texas.”).

                                                            -6-
         The district court granted the environmental groups’ trial request and held a seven-day bench

trial on three issues:

         (1) Whether the Forest Service has, in practice, as required by the regulations, kept
         current and adequate inventories and monitoring data for key resources in the national
         forests in Texas; (2) Whether the Forest Service has, in practice, as required by the
         regulations, protected key reso urces in its application of even-aged management
         techniques; and (3) Whether the Forest Service has, in practice, as required by the
         regulations, provided for diversity of plant and animal communities in its application
         of even-aged management techniques.

Sierra Club, 974 F. Supp. at 912. To establish its jurisdiction, the court concluded that the

environmental groups had challenged a “final agency action,” a prerequisite to suit against an

administrative agency under the Administrative Procedure Act (“APA”). The court identified the final

agency action as the Forest Service’s general allowance of even-aged management in the Texas

forests rather than any specific timber sales the Forest Service decided to allow in the forests:

         The Forest Service’s failure to implement timber sales in compliance with the NFMA
         and regulations, as alleged by Plaintiffs, is a final agency action for purposes of section
         704. Once the Forest Service adopted a final, definite course of action or inaction
         with respect to the management of the forest lands (regardless of whether that action
         or inaction is memorialized in a written agency decision), the court has a “final agency
         action” to review.

Id. at 914 (discussing 5 U.S.C. § 704).

         On the merits, the court concluded that the Forest Service had violated its duties under the

NFMA to protect resources and to monitor and inventory.8 Accordingly, the court entered a




         8
                   Specifically, the court determined that the Forest Service was violating its duties to protect: soil
resources, see 16 U.S.C. § 1604(g)(3)(E)(i), (g)(3)(F)(v); 36 C.F.R. § 219.27(a)(1), (b)(5), (c)(6), (f); and watershed
resources, see 16 U.S.C. § 1604(g)(3)(E)(i), (g)(3)(E)(iii), (g)(3)(F)(v); 36 C.F.R. § 219.27(a)(1), (a)(4), (b)(5), (c)(6),
(e), (f). See Sierra Club, 974 F. Supp. at 942. Additionally , the court found that the Forest Service was not
inventorying and monitoring the following properly: wildlife, see 16 U.S.C. § 1604(g)(2)(B), (g)(3)(C); 36 C.F.R. §§
219.11(d), 219.12(d), (k), 219.19(a)(1), (a)(2), (a)(5), (a)(6); diversity, see 36 C.F.R. § 219.26; and its success in
meeting its objectives and adhering to its standards, see 36 C.F.R. § 219.12(k). See Sierra Club, 974 F. Supp. at 942.

                                                           -7-
permanent injunction barring the Forest Service from allowing almost any timber harvesting9 “until

such time that the Forest Service (1) complies with the NFMA and regulations with respect to the

implementation of past timber sales and (2) assures the court that any future timber harvesting will

be in compliance on-the-ground.” Id. at 945.

          The Forest Service appealed,10 challenging several aspects of the court’s ruling. A panel of

this court affirmed. See Sierra Club v. Glickman, 185 F.3d 349, 375 (5th Cir. 1999). Significantly,

the panel found that the environmental groups had challenged two distinct final agency actions: “the

decision to engage in timber sales resulting from even-aged management and the failure to inventory

and to monitor [certain species].” Id. at 364. We granted en banc review, see Sierra Club v.

Glickman, 204 F.3d 580 (5th Cir. 2000), thereby vacating the panel opinion, and we directed the

parties to address whether the environmental groups had actually challenged a specific final agency

action.

                                                          II

          The NFMA does not provide for judicial review of Forest Service decisions, and therefore

the general review provisions of the APA apply by default. See American Airlines, Inc. v. Herman,


          9
                  The court continued to allow harvesting “for insect or disease control, fire protection, or any other
reason necessary to maintain the health of the forest land.” Id. at 945.
          10
                   The Texas Forestry Association and the Southern Timber Purchasers Council, to whom we had
previously granted leave to intervene, see Sierra Club v. Espy, 18 F.3d 1202, 1208 (5th Cir.1994), separately appealed.
          On appeal, the environmental groups continue to make clear that they are broadly challenging Forest Service
practice in the Texas forests rather than limiting their challenge to discrete sales. See, e.g., Br. of TCONR and Sierra
Club at 5 (“The facts, testimony and photographs demonstrated overwhelming violations of laws and regulations in
Compartment 98 and throughout the Texas National Forests.”); id. at 12 (“This lawsuit is not an appeal of an
adjudicatory decision by the Forest Service. It is a challenge to the carrying out and results of (not a plan for)
clearcutting and its variant harvesting practices in Texas National Forests.”) (emphases in original); id. at 26 (“The
Forest Service’s carrying out of its even-age logging program, and the physical results thereof, are substantive actions
specifically covered by NFMA.”); id. at 33 (“The violations of law are ongoing, occur throughout the Texas National
Forests, and could not be remedied absent the relief granted by the district court.”); Br. of Wilderness Society at 29
(“Where there is systemwide impact, there may be systemwide relief.”).

                                                          -8-
176 F.3d 283, 287 (5th Cir. 1999). These provisions limit our review to a “final agency action.” See 5

U.S.C. § 704 (“Agency action made reviewable by statute and final agency action for which there is

no other adequate remedy in a court are subject to judicial review.”); Lujan v. National Wildlife

Fed’n, 497 U.S. 871, 882, 110 S. Ct. 3177, 111 L. Ed. 2d 695 (1990) (“When, as here, review is

sought not pursuant to specific authorization in the substantive statute, but only under the general

review provisions of the APA, the ‘agency action’ in question must be ‘final agency action.’”). Final

agency actions are actions which (1) “mark the consummation of the agency’s decisionmaking

process,” and (2) “by which rights or obligations have been determined, or from which legal

consequences will flow.” Bennett v. Spear, 520 U.S. 154, 178, 117 S. Ct. 1154, 137 L. Ed. 2d 281

(1997) (quotations omitted). The final action must be “an identifiable action or event.” Lujan, 497
U.S. at 899, 110 S. Ct. 3177. Absent a specific and final agency action, we lack jurisdiction to

consider a challenge to agency conduct. See American Airlines, 176 F.3d at 287.

        In Lujan, the plaintiff challenged the Secretary of the Interior’s entire “land withdrawal review

program.” See Lujan, 497 U.S. at 877-79, 110 S. Ct. 3177. The program covered the Bureau of

Land Management’s (“BLM’s”) activities in complying with the Federal Land Policy and

Management Act of 1976 (“FLPMA”). See id. at 877, 110 S. Ct. 3177. The Court found that the

plaintiff’s claim failed because the plaintiff had not challenged a particular final agency action. Instead

of limiting its challenge to a “single BLM order or regulation, or even to a completed universe of

particular BLM orders and regulations,” the plaintiff challenged “the continuing (and thus constantly

changing) operations of the BLM in reviewing withdrawal revocation applications and the

classifications of public lands and developing land use plans as required by the FLPMA.” Id. at 890,

110 S. Ct. 3177.


                                                   -9-
        Lujan thus announced a prohibition on programmatic challenges: “respondent cannot seek

wholesale improvement of this program by court decree, rather than in the offices of the Department

or the halls of Congress, where programmatic improvements are normally made.” Id. at 891, 110 S.

Ct. 3177. The decision makes clear that this prohibition is motivated by institutional limits on courts

which constrain our review to narrow and concrete actual controversies. See id. at 891-94, 110 S.

Ct. 3177. We thereby not only avoid encroaching on the other branches of government, but we

continue to respect the expert judgment of agencies specifically created to deal with complex and

technical issues. Cf., e.g., Cronin v. United States Dep’t of Agric., 919 F.2d 439, 444 (7th Cir. 1990)

(“Administrative agencies deal with technical questions, and it is imprudent for the generalist judges

of the federal district courts and courts of appeals to consider testimonial and documentary evidence

bearing o n those questions unless the evidence has first been presented to and considered by the

agency. Trees may seem far removed from the arcana of administrative determination, but one has

only to glance at the documents submitted in this case to realize that ‘silviculture’ is in fact a technical

field, and not just one with a dry and forbidding vocabulary.”); Espy, 38 F.3d at 799 (“NFMA was

an effort to place the initial technical, management responsibility for the application of NFMA

guidelines on the responsible government agency, in this case the Forest Service.”) (quotations

omitted).

        The environmental groups’ challenge is precisely the type of programmatic challenge that the

Supreme Court struck down in Lujan. The environmental groups challenged past, ongoing, and

future timber sales approved by the Forest Service, and they argued that the Forest Service failed to

monitor and inventory properly in conducting these sales. This challenge sought “wholesale

improvement,” see Lujan, 497 U.S. at 891, 110 S. Ct. 3177, of the Forest Service’s “program” of


                                                   -10-
timber management in the Texas forests, objecting to Forest Service practices throughout the four

National Forests in Texas and covering harvesting from the 1970s to timber sales which have not yet

occurred. This is not a justiciable challenge because the program of timber management to which the

environmental groups object does not “mark the ‘consummation’ of the agency’s decisionmaking

process,” Bennett, 520 U.S. at 178, 117 S. Ct. 1154, or constitute “an identifiable action or event,”

Lujan, 497 U.S. at 899, 110 S. Ct. 3177 (“[T]he ‘land withdrawal review program’ is not an

identifiable action or event.”). Instead, as in Lujan, the environmental gro ups have impermissibly

attempted to “demand a general judicial review of the [Forest Service’s] day-to-day operations.” Id.

The district court’s accession to this demand, by reviewing and then enjoining almost all of the Forest

Service’s program of timber management in Texas forests until the Forest Service complies with the

NFMA, exceeded the court’s jurisdiction under the APA.11

         Nor is this programmatic challenge made justiciable by the fact that the environmental groups

identified some specific sales in their pleadings that they argue are final agency actions. The

environmental groups can challenge “a specific ‘final agency action’ [which] has an actual or

immediately threatened effect,” even when such a challenge has “the effect of requiring a regulation,


         11
                    Some of the individual acts the environmental groups challenge present their own justiciability
problems which the environmental groups seek to avoid by consolidating them into its programmatic challenge. The
environmental groups could not directly challenge many of the completed timber sales whose effects they complain
of because these sales would now be moot. See Florida Wildlife Fed’n v. Goldschmidt, 611 F.2d 547, 549 (5th Cir.
1980) (“Where the activities sought to be enjoined have already substantially occurred and the appellate court can not
undo what has already been done, the action is moot.”). Insofar as the environmental groups challenge a failure to
inventory or monitor that has not yet resulted in any legal consequences, these challenges are not ripe. Cf. Ohio
Forestry Ass’n, 523 U.S. at 733-34, 118 S. Ct. 1665 (finding that a challenge to an LRMP was not ripe because the
Plan’s provisions “do not command anyone to do anything or to refrain from doing anything; they do not grant,
withhold, or modify any formal legal license, power or authority; they do not subject anyone to any civil or criminal
liability; they create no legal rights or obligations. . . . [B]efore the Forest Service can permit logging, it must focus
upon a particular site, propose a specific harvesting method, prepare an environmental review, permit the public an
opportunity to be heard, and (if challenged) justify the proposal in court.”); Ecology Center, Inc. v. United States
Forest Serv., 192 F.3d 922, 925 (9th Cir. 1999) (“[A]lthough the Forest Service’s monitoring duty is mandatory under
the Plan, legal consequences do not necessarily flow from that duty, nor do rights or obligations arise from it.”).

                                                          -11-
a series of regulations, or even a whole ‘program’ to be revised by the agency.” Lujan, 497 U.S. at

894, 110 S. Ct. 3177. However, this ability does not allow the environmental groups to challenge

an entire program by simply identifying specific allegedly-improper final agency actions within that

program, which is precisely what they did here. Rather than limit their challenge to individual sales,

they merely used these sales as evidence to support their sweeping argument that the Forest Service’s

“on-the-ground” management of the Texas forests over the last twenty years violates the NFMA.

This is clear from their allegations, which addressed the entire Texas forests, from their evidence,

which concerned practices throughout the Texas forests and which dated back to implementation of

the NFMA, and from their requested relief.

       Similarly, the district court noted three broad trial issues before it, going to the Forest

Service’s entire management of the Texas forests. See Sierra Club, 974 F. Supp. at 912 (stating one

issue as “[w]hether the Forest Service has, in practice, as required by the regulations, kept current

and adequate inventories and monitoring data for key resources in the national forests in Texas”)

(emphasis added). The court did not limit its review to any specific sales but repeatedly reviewed

NFMA compliance “on-the-ground”—i.e., throughout the Texas forests. See, e.g., id. at 918

(justifying its decision to focus primarily on sales in one compartment by stating that “the activities

occurring on Compartment 98 of the Sam Houston National Forest are generally typical of even-aged

regeneration activities across the National Forests in Texas.”); id. at 927 (finding that “[o]n-the-

ground, however, the Forest Service permits logging for timber production purposes right up to the

stream banks throughout the National Forests in Texas.”). It then granted correspondingly broad

relief barring almost all timber harvesting in the Texas forests. See Sierra Club, 974 F. Supp. at 945.

       The scope of the environmental groups’ claims and the relief they obtained go well beyond


                                                 -12-
any challenge to discrete sales. Both make clear that the environmental groups improperly obtained

“a general judicial review of the [Forest Service’s] day-to-day operations.” Lujan, 497 U.S. at 899,

110 S. Ct. 3177. Lujan is controlling on this point: “it is at least entirely certain that the flaws in the

entire ‘program’—consisting principally of the many individual actions referenced in the complaint,

and presumably actions yet to be taken as well—cannot be laid before the courts for wholesale

correction under the APA, simply because one of them that is ripe for review adversely affects one

of respondent’s members.” Id. at 892-93, 110 S. Ct. 3177; see also id. at 879, 110 S. Ct. 3177

(finding no final agency action, even though “[a]ppended to the amended complaint was a schedule

of specific land-status determinations, which the complaint stated had been ‘taken by defendants since

January 1, 1981’”).12

         The environmental groups also cannot maintain their challenge under the alternative theory

that the Forest Service “failed to act.” In certain circumstances, agency inaction may be sufficiently

final to make judicial review appropriate. See 5 U.S.C. § 706(1) (allowing courts “to compel agency

action unlawfully withheld or unreasonably delayed”); Sierra Club v. Thomas, 828 F.2d 783, 792-96

(D.C. Cir. 1987) (discussing different forms of agency inaction). The Forest Service’s alleged failure

to comply with the NFMA in maintaining Texas’s national forests, however, does not reflect agency

inaction. The Forest Service has not failed to issue an LRMP or to conduct timber sales. Nor have

the environmental groups argued that the Forest Service did not attempt to comply with the NFMA.



         12
                    Disagreeing with our reading of Lujan, the dissent would hold that the environmental groups’
references to specific timber sales makes their challenge to the entire administration of the Texas forests justiciable.
As discussed above and in Part I.B, we think it clear that the environmental groups were challenging the Forest
Service’s entire program of administering Texas forests. Additionally, as the above-cited language from Lujan makes
clear, a plaintiff cannot challenge an entire program simply by referencing specific actions undertaken as part of that
program. Instead, the necessary institutional limitations on courts which Lujan identified limit our review of agency
action to only specific and final agency actions.

                                                         -13-
Instead, the Forest Service has been acting, but the environmental groups simply do not believe its

actions have complied with the NFMA. Cf. Ecology Center, Inc. v. United States Forest Serv., 192
F.3d 922, 926 (9th Cir. 1999) (“This court has refused to allow plaintiffs to evade the finality

requirement with complaints about the sufficiency of an agency action ‘dressed up as an agency’s

failure to act.’”); Public Citizen v. Nuclear Regulatory Comm’n, 845 F.2d 1105, 1108 (D.C. Cir.

1988) (“The agency has acted. . . . Petitioners just do not like what the Commission did. . . . Our

acceptance of petitioners’ argument would make a nullity of statutory deadlines. Almost any

objection to an agency action can be dressed up as an agency’s failure to act.”).

       Underlying the district court’s opinion was a concern that finding no final agency action here

“would put all of the Forest Service’s on-the-ground violations of the NFMA and regulations beyond

review.” Sierra Club, 974 F. Supp. at 915. This concern is misplaced insofar as the environmental

groups still may challenge discret e site-specific sales allowed by the Forest Service. See Ohio

Forestry Ass’n, 523 U.S. at 734, 118 S. Ct. 1665 (“[B]efore the Forest Service can permit logging,

it must focus upon a particular site, propose a specific harvesting method, prepare an environmental

review, permit the public an opportunity to be heard, and (if challenged) justify the proposal in

court.”); id. at 734-35, 118 S. Ct. 1665 (“The Sierra Club . . . . does not explain, however, why one

initial site-specific victory (if based on the Plan’s unlawfulness) could not, through preclusion

principles, effectively carry the day.”); Lujan, 497 U.S. at 894, 110 S. Ct. 3177 (noting that a

challenge to a specific final agency action “may ultimately have the effect of requiring a regulation,

a series of regulations, or even a whole ‘program’ to be revised by the agency in order to avoid the

unlawful result that the court discerns”). Judicial review can then take place with the “benefit of the

focus that a particular logging proposal could provide.” Ohio Forestry Ass’n, 523 U.S. at 736, 118


                                                 -14-
S. Ct. 1665.

         This is precisely what the plaintiffs did in Sierra Club v. Martin, 168 F.3d 1 (11th Cir. 1999).

The plaintiffs challenged seven timber sales in a Georgia national forest, arguing that the Forest

Service’s decision to permit the sales violated the NFMA.13 See id. at 2. The Eleventh Circuit

considered the merits of their discrete challenge because it presented a concrete, justiciable

controversy. See id. at 3-8 (finding that the Forest Service violated the NFMA and accompanying

regulations in allowing the timber sales); cf. Inland Empire Public Lands Council v. United States

Forest Serv., 88 F.3d 754, 759-65 (9th Cir. 1996) (reviewing the merits of a NFMA and NEPA

challenge to eight proposed timber sales on the merits); Sierra Club v. United States Forest Serv.,

46 F.3d 835, 839-40 (8th Cir. 1995) (reviewing the merits of a NEPA challenge to two timber sales).

         Similarly, the Wilderness Society appears to argue that our ruling will prevent it from

challenging the manner in which specific timber sales are implemented. This issue is not before us

because the environmental groups did not attack the implementation of specific timber sales but rather

attacked general Forest Service practice in the Texas forests. Thus, we need not address whether the

implementation of a timber sale, as opposed to the announcement of the timber sale, is a final agency

action which can be challenged in court. Nor need we address limits plaintiffs face on when they can

introduce evidence of past timber sales and their implementation to show that specific timber sales



         13
                   The Martin plaintiffs limited their challenge to these sales, sought relief only as to these sales, and
did not attempt to challenge the Forest Service’s general administration of national forests. Accordingly, the court did
not even need to address the final agency action issue we discuss here.
          In contrast to Martin, but closer to the case here, is Ecology Center. In Ecology Center, the plaintiff
challenged the Forest Service’s failure to monitor resources under an LRMP, arguing that this violated the NFMA and
its implementing regulations. The Ninth Circuit affirmed the lower court’s dismissal for lack of subject matter
jurisdiction because the plaintiff had not challenged a final agency action. See Ecology Center, 192 F.3d at 926.
Although the challenge in Ecology Center was narrower than the sweeping challenge here, both challenges ask the
court to review some agency conduct which does not mark the culmination of a decision-making process.

                                                          -15-
before the court are improper. Instead, we determine that where, as here, the challenge extends to

general forestry practices, we lack jurisdiction to consider it.

        Requiring plaintiffs to challenge individual timber sales may place a higher burden on

environmental groups wishing to monitor Forest Service management practices. However, this does

not allow us to disregard the jurisdictional requirement of a final agency action. See Lujan, 497 U.S.

at 894, 110 S. Ct. 3177 (rejecting the plaintiff’s programmatic challenge even though “[t]he case-by-

case approach . . . is understandably frustrating to an organization such as respondent”); cf. Ohio

Forestry Ass’n, 523 U.S. at 735, 118 S. Ct. 1665 (“[T]he Court has not considered this kind of

litigation cost-saving sufficient by itself to justify review in a case that would otherwise be unripe.”).

As the Court noted in Lujan, judicial review of specific final agency actions “is the traditional, and

remains the normal, mode of operation of the courts.” Lujan, 497 U.S. at 894, 110 S. Ct. 3177.

Courts are not equipped, nor are they the proper body, to resolve the technical issues involved in

agency decision-making at “a higher level of generality.” Id. Instead, until confided to us, these kinds

of “sweeping” review are reserved to the other branches “where programmat ic improvements are

normally made.” Id. at 891, 110 S. Ct. 3177.

                                                   III

        Under the APA, the district court only had jurisdiction over challenges to identifiable final

agency actions. See 5 U.S.C. § 704. Here, the district court acted outside its jurisdiction in reaching

the merits of the environmental groups’ programmatic challenge, thereby ignoring the critical limits

on judicial review which define the role of courts in the modern administrative state. Because this

was improper, we VACATE the court’s judgment and REMAND for proceedings not inconsistent




                                                  -16-
with this opinion.14




        14
                  These proceedings may include a trial limited to any existing specific final agency actions the
environmental groups wish to challenge, such as announced timber sales, which have “an actual or immediately
threatened effect.” See Lujan, 497 U.S. at 894, 110 S. Ct. 3177.

                                                      -17-
PATRICK E. HIGGINBOTHAM, Circuit Judge, concurring.



     The district court held that “[o]nce the Forest Service

adopted a final, definite course of action or inaction with respect

to the management of the forest lands (regardless of whether that

action or inaction is memorialized in a written agency decision),

the court has a ‘final agency action’ to review.”15 It is this

jurisdictional holding that we reverse today. A challenge to a

“course of action or inaction with respect to the management of the

forest lands” is the epitome of a “programmatic” challenge over

which federal courts have no jurisdiction.16

     We do not rule today on any issue besides jurisdiction. But

the mere holding that the plaintiffs must challenge a final agency

action does not describe what a proper complaint or trial would

look like. While we do not reach the issue of whether any of the

evidence presented or relief granted was proper or not,17 I comment

briefly on these issues to provide guidance to the trial court on

remand.

     Regarding allegations and proof, the plaintiffs must allege




     15
          Sierra Club v. Glickman, 974 F. Supp. 905, 914 (E.D. Tex. 1997).
     16
          See Lujan v. National Wildlife Federation, 497 U.S. 871, 891 (1990).
     17
          See maj. op. at 14-16.
and prove that a specific timber sale18 will violate the law. This

is not a formalism. Once the plaintiff identifies a sale, it can

then direct the court’s attention to those steps leading up to and

including the sale’s implementation that render the sale illegal.

In the initial stages of this litigation, the plaintiffs did this.

They challenged the Forest Service’s LRMP and environmental impact

statements—early steps in the process of forest management with

forest-wide             application.            Sierra        Club       v.     Espy19       upheld        their

validity, agreeing with the Forest Service that even-age management

does not violate the NFMA and NEPA.20

        After Sierra Club v. Espy, the plaintiffs abandoned their

sale-specific challenge to the Forest Service’s activities; they

instead challenged                   on-the-ground            conduct         throughout           the     Texas

National Forests. In doing so, they strayed beyond the jurisdiction

of the federal courts. The next logical step would have been to

challenge the site-specific decisionmaking by the Forest Service.

This has at least two components: the procedure of creating a

project implementation plan and drafting a contract of sale, and

the actual             implementation,              on-the-ground,              of    the      requirements




        18
          The announcement of a timber sale is a final agency action. We do not today address whether
implementation of a timber sale also constitutes final agency action. See maj. op. at 15.
        19
             38 F.3d 792 (5th Cir. 1994).
        20
           Plaintiffs conceded, and the court held, that the scope of the preliminary injunction at issue was limited
to nine identified timber sales. Id. at 798.

                                                      -19-
contained in those documents.21 These components require different

evidence: the former depends on the conformity of the documents to

the controlling regulations and forest plans; the latter requires

a    fact-intensive                inquiry         into       whether          actual         implementation

conforms to those documents. More importantly, which of these

components is the source of any alleged illegality will affect the

scope and content of any injunction the court enters.

         As this case demonstrates, a generalized challenge glosses

over these distinctions. It leaves the district court with a

Hobson’s choice: either entering an injunction that is too vague to

distinguish between legal and illegal future sales, or devising

some sort of prescriptive relief that may not address what is wrong

with the challenged sales.22

         On the other hand, requiring a challenge to final agency

action does not straightjacket plaintiffs in presenting evidence on

implementation. Since the implementation of a challenged timber

sale necessarily has not occurred at the time of suit, evidence of

improper implementation must come from past sales. Thus, there is

nothing         wrong       per      se     with       evidence          of     the     Forest         Service’s

implementation of timber sales from past years. Nor is there



         21
            At trial, the defendants presented testimony describing the development of the project implementation plan
and timber sale contract preceding implementation. Plaintiffs, however, ignored these procedures. They neither argued
that those documents violated the regulations or forest plans nor did they argue that the implementation of timber sales
violated the project implementation plans or contracts.
         22
            Cf. Sierra Club v. Glickman, 794 F. Supp. at 945 (weighing prospective injunction and prescriptive,
retrospective injunction).

                                                        -20-
necessarily any error in defendants presenting evidence from a

single compartment and testifying that it is typical of Forest

Service practice. What is important is that the plaintiffs must

prove, and the trial court must find by a preponderance of the

evidence, that the Forest Service will violate the law in executing

or implementing the specific, challenged timber sale. The court

does not have jurisdiction to grant relief to plaintiffs based on

the generalized past practices of the defendants; evidence not

probative of future violations should not be admitted.

         Finally, as to remedy, a court may not enjoin an entire

program, such as the selling of timber in the Texas National

Forests. But a component of enjoining a discrete, challenged action

is enjoining the conduct that makes the challenged actions illegal.

Thus, an injunction directed at specific sales may prevent the

completion           of      unnamed,          future         timber        sales        that       share        the

illegality of the challenged sales.23

         Unlike a programmatic challenge, a challenge to a specific

timber sale would bring into focus the nature of the illegality the

plaintiffs allege. The actions taken by the Forest Service during

the execution of a timber cut are made pursuant to Service’s site-

specific “project implementation plan” and the provisions of the



         23
           See Lujan v. National Wildlife Federation, 497 U.S. at 894 (citation omitted):
         [W]e intervene in the administration of the laws only when, and to the extent that, a specific “final agency
action” has       an actual or immediate threatened effect. Such an intervention          may ultimately have the effect
of requiring a regulation, a       series of regulations, or even a whole “program” to be revised           by the
agency in order to avoid the unlawful result that the court discerns.

                                                       -21-
contract for the sale of that timber. Thus, a challenge to an

announced timber sale would involve two prongs: either a challenge

to the validity of any resulting project implementation plan or

contract, or proof that the           on-the-ground actions of the Forest

Service will violate any valid project implementation plan or

contract (which conforms to the regulations and LRMP).

     In this case, the plaintiffs presented no evidence about

project implementation plans or contracts. But a challenge to

specific timber sales would require a ruling on the validity of any

(existing or potential) project implementation plan or contract

before the issue of on-the-ground implementation even arose. This

places a greater burden on plaintiffs; but if they prove that those

documents violate the regulations or the LRMP, or that the Forest

Service cannot create a valid project implementation plan (for

example, due    to     failure   to    keep    or    make   necessary   records),

plaintiffs    need     not   even     reach    the    issue   of   on-the-ground

implementation.

     Also, a suit and trial on specific timber sales will focus the

attention of the parties on the issue of improper implementation of

the regulations and LRMP. Much of the evidence at trial in this

case revisited the validity of the regulations, LRMP, and even the

practice of even-age harvesting. The plaintiffs presented evidence

that conformity with the regulations and LRMP violated the law.

This,   of   course,     challenges      not    the    implementation     of   the

regulations and the LRMP, but their validity, which was settled by

                                       -22-
Sierra Club v. Espy. Given the validity of the regulations and the

LRMP, the plaintiffs must prove that the on-the-ground actions of

the Forest Service were inconsistent with the regulations and LRMP.




                               -23-
CARL          E.   STEWART,          Circuit          Judge,         with       whom       POLITZ,          WIENER,

BENAVIDES, and DENNIS,                       Circuit Judges, join, dissenting:



         The majority has held that the plaintiffs in this case did not

limit their challenge to final agency actions of the United States

Forest Service, and that therefore the district court exceeded its

jurisdiction in hearing the plaintiffs claims. Based on the record

in this case and applicable case law I cannot agree with the

conclusion reached by the majority. For the following reasons I

respectfully dissent.24

         The majority opinion relies primarily on the Supreme Court’s

decision in Lujan v. National Wildlife Federation, 497 U.S. 871,

110 S. Ct. 3177, 111 L. Ed. 2d 695 (1990).                                         From the beginning, I

have disagreed with the majority’s broad interpretation of the

Lujan holding.                 The facts of the present case are significantly

different from those in Lujan, and the holding of that case does

not foreclose the type of challenge put forth by the plaintiffs in

the present case.

         The plaintiffs in Lujan challenged the “land withdrawal review

program” of the Bureau of Land Management (“BLM”).                                            Lujan, 497 U.S.

at 890.            The Supreme Court emphasized that the “land withdrawal

review program” challenged by the plaintiffs did not “refer to a


         24
             Too many trees have already been spent, literally and figuratively, to warrant a lengthy dissent recounting
all of the complicated factual and procedural history of this case. For a fuller explanation of the factual and procedural
background, and the district court’s findings on the merits of the plaintiffs’ claims see the original panel opinion in
this matter at 185 F.3d 349 (5th Cir. 1999).

                                                         -24-
single BLM order or regulation, or even to a completed universe of

particular BLM orders and regulations. [the land withdrawal review

program] is simply the name by which petitioners have occasionally

referred to the continuing operations of the BLM...”                                   Id.      The

plaintiffs in Lujan made an extremely broad and general challenge

to agency actions.              The Lujan plaintiffs failed to identify any

single BLM order, regulation or coherent set of policies that they

felt had been violated.

       Clearly, the plaintiffs allegations in the present case are

infinitely more developed and specific than the allegations made by

the plaintiffs in Lujan.                    The majority concedes that in this

litigation the plaintiffs “identified specific Forest Service acts

which      they     allege       violate       the     NFMA.”          The     majority       also

acknowledges the specific allegations set forth by the plaintiffs

in the Fourth Amended Complaint.                     The Fourth Amended Complaint demonstrates

that the plaintiffs complained of specific decisions by the Forest Service to permit even-aged timber

management and timber sales. The plaintiffs did not challenge the Forest Service management

procedures as a whole, but instead identified the specific harms which they sought to have redressed.

The Fourth Amended Complaint alleges that:

       From on or about August 22, 1991, through September 26, 1991, Defendants made decisions
       to sell timber by even-aged logging on at least 16 compartments in all four national forests
       in Texas. Defendants will make these sales in the near future, unless restrained. Parties
       appealed these 16 administratively. Defendants always denied the appeals, in a standard
       way... Attached as Exhibit A is a list of some of the sales.


(R. 5024). Exhibit A lists the specific compartments marked by the Forest Service for timber sales.

                                               -25-
The majority has also acknowledged the “Supplemental Complaint” submitted by the plaintiffs

identified 18 scheduled even-age cutting decisions. Thus, unlike the plaintiffs in Lujan who failed to

identify “a single [agency] order or regulation, or even...a completed universe of particular [agency]

orders and regulations,” the plaintiffs in this case have continuously identified specific agency actions

which they allege violate the NFMA. Perhaps the most telling piece of evidence from the record is

the fact that the district court was able to conduct a seven-day bench trial on the plaintiffs allegations

regarding the even-aged management practices of the Forest Service in this case. The evidence

submitted at trial focused on specific sales and specific pieces of land.

        The majority does not dispute that in the Fourth Amended Complaint, and the “Supplemental

Complaint”the plaintiffs cited specific timber sales and actions taken by the Forest Service which they

alleged violate the NFMA. It appears that the majority’s central argument is that the plaintiffs

pleadings also contain general allegations regarding the Forest Service’s even-aged management and

clearcutting practices. The majority is suggesting that the use of these general allegations dilutes or

negates the existence of the plaintiffs specific allegations challenging specific timber sales and specific

decisions made by the Forest Service.

        Lujan does not prohibit plaintiffs from combining both general and specific allegations in their

complaint, instead Lujan simply requires that a plaintiff must direct its attack against “some particular

‘agency action’ that causes it harm.” Id. The Supreme Court stated that the purpose of requiring a

plaintiff to challenge a specific agency action is to insure that “the scope of the controversy has been

reduced to more manageable proportions, and its factual components fleshed out, by some concrete

action applying the regulation to the claimant’s situation in a fashion that harms or threatens to harm

him.” Id. In the present action, the plaintiffs allegations fit squarely within these parameters. The


                                                  -26-
plaintiffs in the Fourth Amended Complaint, their Request for Trial, and their Supplemental

Complaint listed the specific compartments where the Forest Service allegedly violated the NFMA

through its clearcutiing, timber harvesting, and even-age logging practices. The plaintiffs were able

to reduce their more general allegations to a manageable proportion that allowed the district court

to conduct a bench trial on specific compartments of land in the Texas forest. Contrary to the

intimation of the majority opinion, the experienced trial judge below was not oblivious to the

parameters of Lujan when he embarked on the trial at issue. See Sierra Club v. Glickman, 974
F. Supp. 905, 914.

        Unlike the majority, I view the allegations made by plaintiff Sierra Club in the present case

to be strikingly similar to the allegations made by the Sierra Club in Sierra Club v. Martin, 168 F.3d
1 (11th Cir. 1999). In Martin, the plaintiffs challenged the “Forest Service’s decision to allow seven

timber sales...which will enable logging (including clearcutting), road building and related activities.”

Id. at 2. Although the sales had not been completed the court concluded that the plaintiffs were

“entitled to challenge the Forest Service’s compliance with the [LRMP] as part of its site-specific

challenge to the timber sales...a contrary result would effectively make it impossible for a plaintiff to

ever seek review of the Forest Service’s compliance with a Forest Plan.” Id. at 6. In the present

case, as in Martin, the plaintiffs have challenged the Forest Service’s decision to allow timber sales

which enable clearcutting. Similarly to Martin, the plaintiffs made site-specific challenges to timber

sales, which enabled even aged timber management practices to occur which they claimed violated

the NFMA.

        Moreover, although the majority opinion and this dissent focus on the issue of final agency

action, it is important to note that there was much more at stake in this litigation besides this court’s


                                                 -27-
differing interpretations of case law. The district court found on the merits that the Forest Service

had violated and was continuing to violate the NFMA through their management practices. See

Glickman, 904 F. Supp. at 911-12. The district court found, inter alia, that the Forest Service’s

even-aged management practices were causing severe erosion of soil which permanently impairs the

productivity of the forest land. See id. at 926. In this appeal, the Forest Service did not challenge

these findings made by the district court. To the extent that the majority opinion has made it more

difficult for plaintiffs to challenge NFMA violations committed by the Forest Service this decision

by our co urt may contribute to the erosion of the natural resources in the Texas national forests.

Mindful of these practical implications of the majority opinion and the applicable case law I

respectfully dissent.




                                               -28-